Title: Notes on Letters from François D’Ivernois, [19–23 February 1795]
From: Jefferson, Thomas
To: 



[19–23 Feb. 1795]


D’Ivernois.
No. 7. Nov. 11. 94.
  
100. actions of £1000.
  
divided among 100. families
Pictet
his brother

Prevost
De Saussure
his son.
    
add Botany. and Natl. history in the Vegetable department
  
Chemistry practical, mineralogy and metallurgy.
Civil Architecture
Hydrography and Pilotage.
  
    
No. 1. pa. 3.26. professors in Coll. Geneva having public salaries.
  
Mouchon. Presidt. appointed by Encyclopedists to make Analytical table that work
Senebier. libraria. commentaries on Spalanzani.
  
works in Nat. Phil. and Meteorology.
translator of the Greek tragedians
    
Pictet. Natl. philos.
Prevost.
(a) Bertrand &c.
requires annual revenue of 15,000 D.
  
this is not only for the professors of the university
but for masters of a preparatory college for the studies of the University
  
and of another, of common education, gratuitous.
  
    


(a) Bertrand
}
mathematics, inferior to none but La Grange.


     L’Huillier


instead of the revenue, he proposes
  
that lands shall be appropriated = the capital represented by 15,000.D.
Genevans agricoles will buy the lands and deposit the money.
the University to be in the center of the lands.
he is preparing to obtain actionnaires for 100,000.£. sterl. = 450,000 D.
of which 300,000.D. to be paid for the lands.
  
150,000. to be reserved by the actionnaires pour defrichemens &c.
  
    
the professorships, at Geneva, of Astronomy, medicine, anatomy, chemistry, botany, history, law of nations &c. were not salaried by public
    

